Citation Nr: 0621898	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  97-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemochromatosis.

2.  Entitlement to service connection for chronic infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to July 
1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in November 1996 and September 1997.  

This case was most recent before the Board in June 2004.  At 
that time, the Board, inter alia, reopened the veteran's 
previously disallowed claim of entitlement to service 
connection for hepatitis and remanded the issues of 
entitlement to service connection for hepatitis and 
hemochromatosis for further development.  The requested 
action has been completed and the case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  Hemochromatosis clearly and unmistakably existed prior to 
the veteran's entrance onto active duty and clearly and 
unmistakably underwent no increase in severity during service 
or as a result of service.

2.  The veteran does not currently have hepatitis or any 
residual thereof.


CONCLUSIONS OF LAW

1.  Hemochromatosis was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1111, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(2005).

2.  Chronic infectious hepatitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  Notice 
required by the VCAA and the implementing regulation was 
provided in letters dated in August 2001 and March 2005.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hemochromatosis or infectious hepatitis.  Consequently, no 
disability rating or effective date for service connection 
will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran. 

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

Service medical records show that the veteran was seen in 
October 1967 for hepatitis.  Service medical records are 
otherwise negative for evidence of this disorder.  The report 
of a March 1978 examination notes that the veteran had 
hepatitis 10 years ago with no sequelae.  On various reports 
of medical history, including one dated in March 1978, the 
veteran checked a box marked no in response to a question 
asking if he had or had ever had liver trouble.  

The service medical records are negative for evidence of 
hemochromatosis.  

A VA examination in 1981 revealed that the veteran's skin, 
lymphatic system, and hemic systems were normal.  

Womack Army Medical Center records dated in July 1992 reveal 
abnormal liver tests.  The etiology was unclear, but the 
examiner did not think that the veteran had chronic hepatitis 
from liver disease contracted in Vietnam.  

Subsequent medical records from the North West Armed Forces 
Hospital Program in Saudi Arabia show that the veteran was 
first treated for primary haemochomatosis (hemochromatosis) 
in October 1992.  

Of record is a copy of a pamphlet from the Australian 
Gastroenterology Institute discussing haemochomatosis.  This 
condition is described as a genetic (family inherited) 
disorder in which too much iron is taken into the body over 
and above the needs of the body.  It is caused by an abnormal 
gene.  

In a February 1996 statement, Dr. S.C., a hematologist at the 
Womack Army Medical Center at Fort Bragg, North Carolina, 
noted that the veteran had idiopathic hemochromatosis that 
was initially diagnosed in 1992.  It was noted that the 
veteran currently had cirrhosis of the liver as a result of 
the hemochromatosis and that the hemochromatosis clearly 
existed during military service.  A February 1996 treatment 
record shows that the hepatitis B antigen was negative.  

The report of a December 1996 VA compensation and pension 
examination notes that the veteran contracted infectious 
hepatitis in 1967 while stationed in Vietnam.  The examiner 
commented that the veteran made a good recovery and had no 
residuals from this infection that he knew of.  Infectious 
hepatitis by history was diagnosed with normal liver function 
tests.

Another hematologist at the Womack Army Medical Center, Dr. 
W. E., reiterated in October 1999, that hemochromatosis was a 
common genetic metabolic disorder that was highly prevalent 
among Caucasian Americans and Europeans.  This disease 
becomes evident typically in middle-aged individuals and is a 
systemic process whereby organs are damaged by inappropriate 
iron deposition.  It manifested itself in the veteran's case 
as early hepatic cirrhosis. 

In September 2000, the veteran was afforded a VA compensation 
and pension examination.  The examiner noted that he reviewed 
the veteran's claims folder prior to the examination.  He 
noted that the evidence showed that the veteran had been 
stable with normal liver function tests since the early part 
of the 1990s.  The diagnosis was idiopathic hemochromatosis 
with hepatic cirrhosis, stable.  The examiner, commenting on 
whether the disability was aggravated by military service, 
noted that there was no evidence to support the existence of 
significant disease during the veteran's military service and 
there was no evidence of any form of liver damage until 1992.  
While it is well known that the changes necessary to produce 
a picture of cirrhosis take some time to develop, it was not 
possible to state unequivocally that the veteran's military 
service greatly aggravated his conditions without resorting 
to pure speculation.

In a statement dated in February 2003, Dr. W. E. noted that 
the veteran's hemochromatosis most certainly existed during 
his service.  However, the level of iron deposition was not 
severe enough to lead to clinical manifestations. 

In May 2003, the veteran was afforded a fee-basis 
compensation and pension examination conducted by evaluated 
by Dr. A. K., a Board Certified Hematologist/Oncologist.  It 
was noted that the veteran developed hepatitis while in 
Vietnam in 1967, was air evacuated out, and recovered.  It 
was unclear whether this represented hepatitis A, B, or C.  
It was noted that the veteran had no clinical manifestations 
of cirrhosis, and with the exception of his abnormal liver-
spleen scan, had no evidence of ascites, gastrointestinal 
bleeding, varices, or liver dysfunction over the years.  It 
was noted that his liver function tests had been normal.  

The veteran had a history of presumed hereditary 
hemochromatosis documented by a very elevated ferritin and 
liver biopsy.  Evidence of organ damage most likely included 
some evidence of cirrhosis by a liver-spleen scan without any 
clinical manifestations.  There was no obvious cardiac, 
immune, or pancreatic damage.  There might have been some 
skin discoloration, and the joint involvement was unclear 
since the veteran certainly had had significant traumatic 
problems which most likely led to his left hip repair.  There 
was no definitive pattern of arthropathy looking at his 
bones, muscles, and joints.  The examiner commented that it 
would be reasonable to repeat hepatitis serology on the 
veteran since there was a handwritten report showing a 
hepatitis B surface antigen positive.  The examiner commented 
that if the veteran was either hepatitis B surface antigen 
positive or had hepatitis C, and got this in service, 
certainly the combination of chronic hepatitis with 
hemochromatosis could exacerbate liver injury.  This opinion 
was contingent on positive findings of chronic hepatitis.  

Dr. A.K. noted that the other manifestations of 
hemochromatosis, including immune, diabetic, cardiac, and 
joint problems were not believed to have been effected by 
service.  Furthermore, it was not clear if the veteran had 
any manifestations of those diseases.  

In an addendum, Dr. A. K. noted that the veteran's hepatitis 
B serology had come back without any chronic long term 
infection.  He therefore concluded that the veteran's 
hemochromatosis was a genetic condition that was independent 
of his time in the military.  There was no evidence of any 
morbidity that he received during service or any change in 
the natural history of this disease.  

In July 2004, the RO received a Risk Factors for Hepatitis 
Questionnaire completed by the veteran.  The veteran denied 
intravenous drug use, intranasal cocaine use, high risk 
sexual activity, hemodialysis, tattoos, body piercing, shared 
toothbrushes, shared razor blades, acupuncture with 
nonsterile needles, history of blood transfusion, or exposure 
to contaminated blood or fluids as a healthcare worker.

In June 2005, the veteran was examined by a VA physician at a 
VA liver clinic.  The examining hematologist reviewed the 
veteran's claims folder prior to the examination.  The 
examiner opined that the veteran did not currently have 
hepatitis or residuals thereof.  The examiner also opined 
that the veteran's current hemochromatosis was a congenital 
defect that preexisted his active military service.  However, 
it did not increase in severity beyond its natural 
progression during service.  The examiner noted that the 
veteran's hemochromatosis was subject to a superimposed 
disease in service.  It was noted that one of the defects 
common in hemochromatosis is a lytic arthropathy, 
particularly of the hips and spine.  The veteran reported 
that he made 400 parachute jumps during his career.  The 
added trauma of impact from these jumps, superimposed on the 
lytic arthropathy, is the most likely cause of his hip 
disease which resulted in hip replacement.  The Board notes 
that service connection has been awarded for the veteran's 
residuals of a total left hip replacement and fracture of the 
T12 and L1 vertebrae.  




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Hemochromatosis

While the veteran's service medical records, including the 
April 1953 entrance examination report, include no reference 
to hemochromatosis, the medical evidence indicates that this 
disorder is congenital in origin and therefore was clearly 
present in service.  If the disorder is in fact congenital as 
the medical evidence indicates, then it also clearly and 
unmistakably existed prior to service.  

The Board is also satisfied that the evidence clearly and 
unmistakably establishes that the disorder was not aggravated 
by active duty.  In this regard, the Board notes that the 
service medical records do not identify any manifestation of 
the disorder, and the post-service medical evidence 
demonstrates that the disorder was not manifested or 
diagnosed until more than a decade following the veteran's 
discharge from service.  Moreover, a VA hematologist has 
opined, after examining the veteran and reviewing the claims 
folder, that the disability was not aggravated by active 
duty.   

Accordingly, the Board concludes that service connection is 
not warranted for hemochromatosis.  In reaching this 
decision, the Board has determined that application of the 
benefit-of-the-doubt doctrine is not required because the 
preponderance of the evidence is against the claim. 




Infectious Hepatitis

The veteran's service medical records show that he was 
treated for infectious hepatitis during service and the post-
service medical evidence includes evidence of cirrhosis; 
however, as set forth above, the medical evidence shows that 
he does not currently have hepatitis or any residual thereof.  
Accordingly, service connection is not in order for this 
claimed disability.

The Board has also considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.


ORDER

Service connection for hemochromatosis is denied.

Service connection for chronic infectious hepatitis is 
denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


